        Case 8:18-cr-00363-PJM Document 82 Filed 03/25/20 Page 1 of 2

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA, *

                                        *
vs.
                                        * CRIMINAL NO.: PJM18-363

DEVIN HEFLIN,                          *
                          Defendant
                                        *


                    SECOND EMERGENCY MOTION TO REQUEST
                        MODIFICATION OF SENTENCE


      COMES NOW, the Defendant, DEVIN HEFLIN, through his attorney Marc

G. Hall, Esq., respectfully requests this Honorable modify the sentence in this

matter and for reasons states as follows:

      1. The court sentenced the defendant on September 12, 2019 as follows: one

month to be served over successive weekends to be followed by five months of

location monitoring and supervised release.

      2. The Defendant has completed the period of location monitoring and

is successfully participating in his supervised release. He has thus far done one the

weekends in jail.

      3. As the Court is aware the District of Columbia Jail has had to quarantine

a number of detainees because a US Marshall tested positive. Although there is no

know positive results among the inmates they do live in very tight quarters and as a
        Case 8:18-cr-00363-PJM Document 82 Filed 03/25/20 Page 2 of 2
jail in a major metropolitan area there are constant traffic between individuals

released and persons newly being detained.

      4. Under these extreme circumstances it would be dangerous for the

defendant to have to enter the District of Columbia Jail. Each time he enters and

leaves the Jail would be an opportunity for him to catch the virus and spread it to

his family and each time would also be opportunity where he could catch the virus

on the outside and then spread it to inmates and guards in the D.C. Jail.

      5. WHEREFORE, for these reasons the Defendant, Mr. Heflin requests that

the weekends to serve in this case be delayed until this national emergency is over

and that he be allowed to serve his weekends at some point in the future.


                                       Respectfully submitted,

                                              Law Offices of Marc G. Hall, P.C.


                                                     /s/
                                              Marc G. Hall
                                              Fed Bar No. 01386
                                              7474 Greenway Center Drive
                                              Suite 150
                                              Greenbelt, MD 20770



                                CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that a copy of the foregoing Document was
      electronically delivered, this 25th day of March 2020 to: The United States
      Attorney’s Office, Greenbelt, Maryland.


                                                         /s/
                                                    Marc G. Hall
